DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The process steps do not positively recite any of the process steps (such as injecting” or “moving”).  The claim is confusing and it is not apparent which steps are actually being performed in the claimed process. 
Also, the term “characterized” makes the claim indefinite since it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012/140532 to Toyo Boseki, (hereinafter “Toyo”).
Toyo discloses a  foam molded product of thermoplastic polyester elastomer resin, characterized in that, the foam molded product has a foamed layer consisting of a resin phase and an isolated foamed cell, wherein the resin phase contains a thermoplastic polyester elastomer (A), wherein the thermoplastic polyester elastomer (A) is prepared by bonding a hard segment and at least one soft segment, wherein the hard segment consists of polyester constituted from aromatic dicarboxylic acid and aliphatic and/or alicyclic diol as constituting ingredients, wherein the at least one soft segment is selected from a group consisting of aliphatic polyether, aliphatic polyester and aliphatic polycarbonate.  See the entire document.
The claimed content of the soft segment of  55 to 90% by mass is met by the disclosure of Toyo in [0028]. See also disclosure of illustrative polyesters in Table 1. 
The density of the foam molded product disclosed by Toyo is as low as 0.2 d/cm2 [[0082].
The average cell diameter of the foamed cell in all illustrative examples is from about 98 um to about 123 um, which fully correspond to the claimed cell  diameter. Given the fact that the cells of the illustrative examples are disclosed as of good uniformity, and also as evident from figures 1 and 2, it is reasonable believed that  the maximum cell diameter of the foamed cell fully correspond to the claimed maximum cell diameter. 
The Toyo reference further expressly discloses that the average cell diameter of the foamed cell is up to 300 um, thus making the claimed cell diameter of claim 2 at least obvious.
The foam molded product of thermoplastic polyester elastomer resin disclosed by Toyo further comprises a non-foamed skin layer on the surface of the foamed product, which skin layer has a thickness of about 300-400 um (as per illustrative examples of Toyo).  See also discussion in [0079-81].
	Toyo further disclosed a method for producing the foam molded product of thermoplastic polyester elastomer resin that fully correspond to the claimed invention (to the best the claimed process is understood) Toyo discloses a process that comprises the steps of  injecting the resin ingredient (containing the polyester elastomer resin according to the disclosure of Toyo) in a melted state, together with a chemical foaming agent and an inert gas in a supercritical state into a cavity made of clamped plural molds, and, and forming a non-foamed skin layer having a thickness of 100 to 800 on each of the surface layer, and further moving s.  See 
The reference further discusses that at least one of the plural molds is moved to a mold-opening direction so as to expand a volume of the cavity. [0083-84]. 
The inert gas may be nitrogen. [0087-89], [0109].
Toyo does not address the property of the rebound resilience of the foam molded product.
However, since the molded article disclosed in Toyo is obtained from the compositions that are substantially similar to the compositions of the instant invention and  are obtained by the process that is substantially identical to the process disclosed in illustrative examples of the instant applications, it is reasonable believed that the rebound resilience exhibited by the illustrative examples of Toyo (for the examples utilizing polyester for compositions corresponding to the claimed) correspond to the claimed rebound resilience.
It is further noted that Toyo expressly discloses the influence of the amounts of soft/hard segments in the polyester on the properties of the molded product, including flexibility of the molded product, which relates to rebound resiliency of the product.
Moreover, as evident from the instant application (illustrative and comparative examples), the rebound resiliency depends on core back transitions time the cell size (as in comparative examples 1 and 2).  The core back trasistion time also affects the cell size as per [0064] with respect to the PGPub 2020/0123341.  The cell size of molded product disclosed in all illustrative examples of Toyo is small and even smaller than in any of the illustrative examples of the instant application. (see Toyo illustrative examples).   This further supports the examiners position that the claimed property of rebound resiliency is inherently met by the examples of Toyo or would have been expected from foamed molded products that are within the purview of  Toyo disclosure (as per discussion above).
It is further noted that the rebound resilience appear to depend of the thickness of the skin layer (as per comparative examples 1 and 2 and discussion in [0064].  The thickness of the skin layer in examples of Toyo correspond to the thickness of the skin layer of illustrative examples of the instant application, once again further supporting the examiners position that the claimed property of rebound resiliency is at least expected from the molded product disclosed by Toyo.
The burden is shifted to the applicants  to provide factual evidence to the contrary.
The invention as claimed, therefore, is fully within the purview of the Toyo reference, and even if, arguendo, the claimed invention is not anticipated by the disclosure of the reference, choosing components that correspond to the claimed from the list of expressly disclosed components and forming a molded product that correspond to the claimed in all the  properties  would have been obvious as per discussion above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ